DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 43 is objected to because of the following informalities: claims 112 does not exist.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in claims 9-20, 31, and 33-40 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, the ratios found in claims 9-20 is indefinite, the magnetic field in claim 31 is indefinite, and the lengths that describe either diameter, height, or distance in claims 33-40 are indefinite.
Claims 1, 9, 19, 20, 39, and 40 recite the limitation "the like-poles."  There is insufficient antecedent basis for this limitation in the claim.
Claims 19 and 20 improperly uses the word “ratio.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “ratio” in claims 19 and 20 is used by the claim to have four values each indicating a proportion, while the accepted meaning of ratio only has two. The term is indefinite because the specification does not clearly redefine the term.

Double Patenting
Claims 33-36 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Regarding claims 33-36, the claims only “optionally comprise” the cavity. As such, the system can either have or not have the hollow cylinder and thus claims 33-36 do not further narrow claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 and 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4427960 (herein Wuerfel).
Regarding claim 1, Wuerfel teaches A magnetic levitation system (magnetic holder, Col. 1, Line 63) comprising: 
a first cylinder-shaped magnet (floating magnet 12, Col. 2, Line 22); 
a second cylinder-shaped magnet coaxially aligned with the first cylinder-shaped magnet (base magnet 10, Col. 2, Line 10; the two magnets 10 and 12 repel each other axially of the guide post 11, Col. 2, Line 35); and 
a first cavity coaxially aligned with and formed in the first cylinder-shaped magnet (floating magnet 12 has a circular central opening 12d, Col. 2, Line 31); 
wherein the surfaces of the like-poles of the first and second cylinder-shaped magnets are parallel to each other and face each other to result in a linear magnetic field between the first and the second magnets (As indicated schematically in FIG. 3 by the arrows, because their confronting faces 10a and 12a have the same magnetic polarity, the two magnets 10 and 12 repel each other axially, Col. 2, Lines 33-36).
Regarding claim 2, Wuerfel teaches wherein the first cavity is cylinder-shaped (circular central opening 12d, Col. 2, Line 30).
Regarding claim 3, Wuerfel teaches wherein the first cavity spans through the entire height of the first cylinder-shaped magnet (circular central opening 12d, Col. 2, Line 30; Fig. 1).
Regarding claim 4, Wuerfel teaches wherein the linear magnetic field extends into the first cavity (Fig. 3 teaches the magnetic field which would inherently reach in opening 12d).
Regarding claim 5, Wuerfel teaches wherein the first and second cylinder-shaped magnets have a different radius or height (Fig. 1 teaches outer radius of base magnet 10 differing from inner radius of magnet 12; Note that both magnets have two radii).
Regarding claim 6, Wuerfel teaches wherein the first and second cylinder-shaped magnets have the same radius, height or both (Fig. 3 teaches magnetic 10 and 12 both having equivalent outer radii).
Regarding claim 7, Wuerfel teaches a second cavity formed in and coaxially aligned with the second cylinder-shaped magnet (circular central opening 10d, Col. 2, Line 11).
Regarding claim 8, Wuerfel teaches wherein the second cavity is cylinder-shaped (circular central opening 10d, Col. 2, Line 11).
Regarding claim 9, Wuerfel teaches wherein the distance between the surfaces of the like-poles of the first and second cylinder-shaped magnets is d and the heights of the first and second cylinder-shaped magnets are h.sub.1 and h.sub.2, respectively; and the ratio of at least one of h.sub.1 and h.sub.2 to d is from about 0.2:1 to about 10:1 (Fig. 3 teaches a corresponding ratio of 0.28:1 which anticipates the present invention).
Regarding claim 10, Wuerfel teaches wherein the ratio of at least one of h.sub.1 and h.sub.2 to d is about 1.67:1 (Fig. 3 teaches a corresponding ratio of 0.28:1 which is “about” the ratio of the present invention).
Regarding claim 11, Wuerfel teaches wherein the first cylinder-shaped magnet's inner diameter is id.sub.1; and the ratio of id.sub.1 to d is from about 0.2:1 to about 10:1 (Fig. 3 teaches a corresponding ratio of 1:1 which anticipates the present invention).
Regarding claim 12, Wuerfel teaches wherein the ratio of id.sub.1 to d is about 1.67:1 (Fig. 3 teaches a corresponding ratio of 1:1 which is “about” the ratio of the present invention).
Regarding claim 13, Wuerfel teaches wherein the first cylinder-shaped magnet's outer diameter is od.sub.1; and the ratio of od.sub.1 to d is from about 0.3:1 to about 100:1 (Fig. 3 teaches a corresponding ratio of 2.5:1 which anticipates the present invention).
Regarding claim 14, Wuerfel teaches wherein the ratio of od.sub.1 to d is about 5:1 (Fig. 3 teaches a corresponding ratio of 2.5:1 which is “about” the ratio of the present invention).
Regarding claim 15, Wuerfel teaches wherein the system further comprises a second cylinder-shaped cavity formed in and coaxially aligned with the second cylinder-shaped magnet; the second cylinder-shaped magnet's inner diameter is id.sub.2; and the ratio of id.sub.2 to d is from about 0.2:1 to about 10:1 (Fig. 3 teaches a corresponding ratio of 0.28:1 which anticipates the present invention).
Regarding claim 16, Wuerfel teaches wherein the ratio of id.sub.2 to d is about 1.67:1 (Fig. 3 teaches a corresponding ratio of 0.28:1 which is “about” the ratio of the present invention).
Regarding claim 17, Wuerfel teaches wherein the system further comprises a second cavity formed in and coaxially aligned with the second cylinder-shaped magnet; the second cylinder-shaped magnet's outer diameter is od.sub.2; and the ratio of od.sub.2 to d is from about 0.3:1 to about 100:1 (Fig. 3 teaches a corresponding ratio of 2.5:1 which anticipates the present invention).
Regarding claim 18, Wuerfel teaches wherein the ratio of od.sub.2 to d is about 5:1 (Fig. 3 teaches a corresponding ratio of 2.5:1 which is “about” the ratio of the present invention).
Regarding claim 19, Wuerfel teaches wherein the first cavity is cylinder-shaped and the ratio of the first cylinder-shaped magnet's inner diameter (id.sub.1):outer diameter (od.sub.1):height (h.sub.1):distance between the surfaces of the like-poles of the first and second cylinder-shaped magnets (d) is about 1.67:5:1.67:1 (Fig. 3 teaches corresponding ratios of 0.28:1, 2.5:1, 1:1 as indicated in the above rejections, which is “about” the ratios of the present invention).
Regarding claim 20, Wuerfel teaches wherein the system further comprises a second cylinder-shaped cavity formed in and coaxially aligned with the second cylinder-shaped magnet; and the ratio of the second cylinder-shaped magnet's inner diameter (id.sub.2):outer diameter (od.sub.2):height (h.sub.2):distance between the surfaces of the like-poles of the first and second cylinder-shaped magnets (d) is about 1.67:5:1.67:1 (Fig. 3 teaches corresponding ratios of 0.28:1, 2.5:1, 1:1 as indicated in the above rejections, which is “about” the ratios of the present invention).
Regarding claim 21, Wuerfel teaches a container configured to hold a paramagnetic medium and at least partially disposed between the first and the second cylinder-shaped magnets (guide post 11 is a hollow cylinder, Col. 2, Line 14-20; Note that post 11 would be filled with air and air is known in the art to inherently be paramagnetic, as explained in [0008] of US 20140099253 [herein Kulish]).
Regarding claim 22, Wuerfel teaches wherein the container further comprises an inlet configured to allow adding or removing the paramagnetic medium or a paramagnetic or diamagnetic sample (Fig. 3 teaches post 11 with an open bottom for allowing air inside).
Regarding claim 23, Wuerfel teaches wherein the container comprises two ends, at least one of which extends into or through the first cavity (Fig. 3 teaches post 11 with an end going through magnet 12).
Regarding claim 24, Wuerfel teaches wherein the system further comprises a second cavity formed in and coaxially aligned with the second cylinder-shaped magnet; and the other end of the container's two ends extends into or through the second cylinder-shaped cavity (Fig. 3 teaches post 11 with another end going through magnet 10)
Regarding claim 25, Wuerfel teaches wherein the container is a cuvette (Fig. 3 teaches general shape of post 11 which may be described as “a small tube-like container with straight sides and a circular or square cross section” which describes a cuvette).
Regarding claim 33, Wuerfel teaches wherein the system optionally comprises a second cylinder-shaped cavity spanning through the entire height of the second cylinder-shaped magnet and coaxially aligned with the second cylinder-shaped magnet; and the first or second cylinder-shaped magnet's inner diameter is from about 15 mm to about 40 mm (magnetic holder Col. 1, Line 63; opening 10d, Col. 2, Line 12).
Regarding claim 34, Mirica teaches the deficiencies of Wuerfel, specifically: wherein the first or second cylinder-shaped magnet's inner diameter is about 25 mm (magnetic holder Col. 1, Line 63; opening 10d, Col. 2, Line 12).
Regarding claim 35, Wuerfel teaches wherein the system optionally comprises a second cylinder-shaped cavity spanning through the entire height of the second cylinder-shaped magnet and coaxially aligned with the second cylinder-shaped magnet; and the first or second cylinder-shaped magnet's outer diameter is from about 50 mm to about 100 mm (magnetic holder Col. 1, Line 63; opening 10d, Col. 2, Line 12).
Regarding claim 36, Wuerfel teaches wherein the first or second cylinder-shaped magnet's outer diameter is about 76 mm (magnetic holder Col. 1, Line 63; opening 10d, Col. 2, Line 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-32 and 37-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature titled “Measuring Densities of Solids and Liquids Using Magnetic Levitation: Fundamentals” (herein Mirica) in view of Wuerfel.
Regarding claim 26, Mirica teaches A magnetic levitation system (device described in p. 10050) comprising: 
a first
a second c
wherein the surfaces of the like-poles of the first and second cylinder-shaped magnets are parallel to each other and face each other to result in a linear magnetic field between the first and the second magnets (Fig. 1(c) teaches magnets “with like poles facing each other” as noted in Figure description);
wherein the paramagnetic medium comprises an aqueous solution of a paramagnetic compound (a container filled with paramagnetic medium, Abstract, p. 10049).
Further regarding claim 26, Mirica does not teach magnetic being cylinder-shaped. However, based on MPEP 2144.04 IV B, changes of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Note that according to § MPEP 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.” Since Wuerfel teaches magnets 10 and 12 being cylinder shaped, it is thus known in the art and it would be obvious for one of ordinary skill in the art to simply substitute the shape of Wuerfel into the shape of Mirica to achieve predictable results.
Still further regarding claim 26, Mirica does not teach, “a first cavity coaxially aligned with and formed in the first cylinder-shaped magnet.” However, Wuerfel teaches floating magnet 10 has a circular central opening 10d, Col. 2, Line 12. It would be obvious to one of ordinary skill in the art to incorporate the opening 10d of Wuerfel into the magnetic of Mirica for at least the purpose of holding the container of Mirica (found in p. 10050).
Regarding claim 27, Mirica teaches wherein the paramagnetic compound is selected from the group consisting of MnCl.sub.2, MnBr.sub.2, CuSO.sub.4, GdCl.sub.3, DyCl.sub.3, HoCl.sub.3, a Gd chelated compound, and a combination thereof (a container filled with paramagnetic medium (e.g., MnCl2 dissolved in water) placed between these magnets, Abstract, p. 10049).
Regarding claim 28, Mirica teaches wherein the Gd chelated compound is gadolinium (III) diethylenetriaminepentaacetic acid (MnCl2 is taught to be the paramagnetic medium in Abstract, p. 10049, which still teaches the present invention).
Regarding claim 29, Mirica teaches wherein the paramagnetic medium comprises a MnCl.sub.2 aqueous solution (a container filled with paramagnetic medium (e.g., MnCl2 dissolved in water) placed between these magnets, Abstract, p. 10049).
Regarding claim 30, Mirica teaches wherein the paramagnetic medium comprises a hydrophobic paramagnetic medium or a paramagnetic ionic liquid (Abstract teaches MnCl2 is paramagnetic, p. 10054 teaches MnCl2 solution is hydrophobic).
Regarding claim 31, Mirica teaches wherein the maximal magnetic field along the common axis of the first and second cylinder-shaped magnets is about 0.20-0.50 T (a device consisting of two permanent magnets (∼0.4 T), p. 10050, Col. 2).
Regarding claim 32, Mirica teaches wherein the first and second cylinder-shaped magnets are NdFeB magnets (two NdFeB magnets, p. 10057).
Regarding claim 37, Mirica teaches wherein the first or second cylinder-shaped magnet's height is from about 15 mm to about 50 mm (magnet has 2.5 cm height, p. 10050, Col. 1).
Regarding claim 38, Mirica teaches wherein the first or second cylinder-shaped magnet's height is about 25 mm (magnet has 2.5 cm height, p. 10050, Col. 1, Fig. 1 description).
Regarding claim 39, Mirica teaches wherein the distance between the surfaces of the like-poles of the first and second cylinder-shaped magnets is from about 5 mm to about 50 mm (d=4.5 cm, p. 10050, Col. 1, Fig. 1 description).
Regarding claim 40, Mirica teaches wherein the distance between the surfaces of the like-poles of the first and second cylinder-shaped magnets is about 15 mm (the separation between the
magnets is about 45 mm or less, p. 10050, Col. 1, Fig. 1 description).
Regarding claim 41, Mirica teaches A method of analyzing a diamagnetic or paramagnetic sample, comprising: providing the system of claim 1 (see rejection of claim 26, above, in view ); 
disposing a container configured to hold a paramagnetic medium between the first and the second cylinder-shaped magnets (container, Abstract); 
adding a paramagnetic medium and a diamagnetic or paramagnetic sample, either separately or together, into the container (Fig. 1 teaches paramagnetic medium and diamagnetic particle, p. 10050); and 
allowing the diamagnetic or paramagnetic sample to levitate under the linear magnetic field between the first and second cylinder-shaped magnets (use of magnetic levitation in compact systems for density based separations using readily available (∼1 T) magnetic fields, p. 10050, Col. 2).
Regarding claim 42, Mirica teaches wherein the paramagnetic medium or the diamagnetic or paramagnetic sample is added through the first cylinder-shaped cavity (field-deployable density measurement kit that consists of a precalibrated device along with several marked plastic containers of paramagnetic solutions, p. 10058, which would drop in the openings taught by Wuerfel).
Regarding claim 43, Mirica teaches removing the paramagnetic medium or the diamagnetic or paramagnetic sample  (field-deployable density measurement kit that consists of a precalibrated device along with several marked plastic containers of paramagnetic solutions, p. 10058; which would drop in the openings taught by Wuerfel).
Regarding claim 44, Mirica teaches wherein the paramagnetic medium or the diamagnetic or paramagnetic sample is removed through the first cylinder-shaped cavity (field-deployable density measurement kit that consists of a precalibrated device along with several marked plastic containers of paramagnetic solutions, p. 10058; which would be replaced through the openings taught by Wuerfel)..
Regarding claim 45, Mirica teaches wherein the paramagnetic medium comprises an aqueous solution of a paramagnetic compound, a hydrophobic paramagnetic medium, or a paramagnetic ionic liquid (Abstract teaches MnCl2 is paramagnetic, p. 10054 teaches MnCl2 solution is hydrophobic).
Regarding claim 46, Mirica teaches wherein the paramagnetic compound is selected from the group consisting of MnCl.sub.2, MnBr.sub.2, CuSO.sub.4, GdCl.sub.3, DyCl.sub.3, HoCl.sub.3, a Gd chelated compound, and a combination thereof (a container filled with paramagnetic medium (e.g., MnCl2 dissolved in water) placed between these magnets, Abstract, p. 10049).
Regarding claim 47, Mirica teaches wherein the Gd chelated compound is gadolinium (III) diethylenetriaminepentaacetic acid (MnCl2 is taught to be the paramagnetic medium in Abstract, p. 10049, which still teaches the present invention).
Regarding claim 48, Mirica teaches wherein the paramagnetic medium comprises a MnCl.sub.2 aqueous solution.
For the above claims 26-32 and 37-48, it would be obvious to combine Mirica and Wuerfel for the reasons set forth in the rejection of claim 26, above.

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirica and Wuerfel, as applied to claim 41 above, in further view of US 20110223612 (herein Wang).
Regarding claim 49, Mirica and Wuerfel do not teach wherein the paramagnetic medium further comprises cetyltrimethylammonium bromide. However, Wang teaches their deficiencies ([0083] teaches including CTAB as a buffering component in a paramagnetic aqueous solution for the purpose of magnetic detection). It would be obvious to one of ordinary skill in the art to incorporate CTAB from the aqueous solution of Wang into the paramagnetic aqueous solution of Mirica for at least the purpose of improving conditions for the binding interaction ([0083]).

Claim(s) 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirica and Wuerfel, as applied to claim 41 above, in further view of US 20130313483 (herein Mace).
Regarding claim 50, Mirica and Wuerfel do not teach wherein the diamagnetic or paramagnetic sample comprises a crosslinked polymer. However, Mace teaches their deficiencies ([0194] teaches crosslinked polymer as a suitable polymer, for measurement in [1246] of density as measured by magnetic levitation).
Regarding claim 51, Mirica and Wuerfel do not teach determining the density of the crosslinked polymer. However, Mace teaches their deficiencies ([0194] teaches crosslinked polymer as a suitable polymer, for measurement in [1246] of density as measured by magnetic levitation).
Regarding claim 52, Mirica teaches generating a standard curve correlating a sample's levitation height in the system with its density and determining the density of the  using the standard curve and its levitation height in the system (Fig. 5 in p. 10055 teaches density in relation to height graph). Mirica and Wuerfel do not teach the crosslinked polymer. However, Mace teaches their deficiencies ([0194] teaches crosslinked polymer as a suitable polymer, for measurement in [1246] of density as measured by magnetic levitation).
Regarding claim 53, Mirica and Wuerfel do not teach wherein the crosslinked polymer comprises polydimethylsiloxane. However, Mace teaches their deficiencies ([0047] teaches polydimethylsiloxane as a suitable polymer, for measurement in [1246] of density as measured by magnetic levitation).
For claims 50-53, it would be obvious to one of ordinary skill in the art to incorporate the polymer materials of Mace to determine density using the combination of Mirica and Wuerfel because [1246] of Mace teaches density measurement using magnetic levitation in a similar fashion, and with high precision. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852